DENY; and Opinion Filed December 29, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01478-CV

                  IN RE ACE PARKING MANAGEMENT, INC., Relator

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-05179

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Schenck
                                    Opinion by Justice Evans
       Before the Court is relator’s December 21, 2016 amended petition for writ of mandamus.

The facts and issues are well known to the parties, so we need not recount them here.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown it is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we

deny relator’s amended petition for writ of mandamus.          We also deny as moot relator’s

December 27, 2016 motion to stay trial setting.


                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE
161478F.P05